DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022, has been entered.

Response to Amendment
Claims 1-9 and 21-23 were previously pending.  Applicant’s amendment filed July 12, 2022, has been entered in full.  Claims 1, 9 and 21-23 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-9 and 21-23 are now pending.

Response to Arguments
Applicant’s summary of the interview (Remarks filed July 12, 2022, hereinafter Remarks: Page 6) is noted.

Applicant argues that the amendments have overcome the previous rejection under 35 U.S.C. 101 (Remarks: Page 6).  Examiner agrees.  The previous rejection under 35 U.S.C. 101 is withdrawn.

Applicant argues that the amendments have overcome the previous rejections under 35 U.S.C. 112 (Remarks: Page 6).  Examiner agrees.  The previous rejections under 35 U.S.C. 112 are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited prior art does not disclose all elements of the amended claims (Remarks: Pages 6-7).  In particular, Applicant argues that Ofek does not disclose computing a cost function (Remarks: Page 7).  Examiner respectfully disagrees.
Ofek does indeed teach calculating a cost function.  If the threshold test taught at [0089] indicates that a pixel is inconsistent, then the pixel replacement of Ofek enters an additional stage ([0090] et seq.).  In the second stage, an alignment error is computed in order to assign each of the nearby frames a priority for motion-based pixel replacement processing ([0091], equation 6).  The alignment error is a cost function that comprises a quality of the set of pixels ([0091], equation 6, the value of the summation indicates alignment error, which indicates spatial proximity and quality of a frame and the pixels it contains; This interpretation of “quality” is consistent with [73] of the specification, as filed) and a color difference ([0091], equation 6, subtraction) between a color of a candidate replacement pixel of the set of pixels ([0091], equation 6,             
                
                    
                        I
                    
                    
                        t
                    
                
                
                    
                        
                            
                                p
                            
                            
                                t
                            
                        
                    
                
            
        ) and colors of pixels in the set of nearby frames ([0091], equation 6,             
                
                    
                        I
                    
                    
                        
                            
                                t
                            
                            
                                '
                            
                        
                    
                
                
                    
                        
                            
                                T
                            
                            
                                t
                            
                            
                                
                                    
                                        t
                                    
                                    
                                        '
                                    
                                
                            
                        
                         
                        
                            
                                p
                            
                            
                                t
                            
                        
                    
                
            
        ).  For at least these reasons, Applicant’s arguments are respectfully non-persuasive.
Examiner notes that the limitations discussed above have also been rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement – see below.
Examiner also notes the cited pertinent reference ‘Matsushita’, which is authored by inventors of Ofek and largely mirrors the disclosure of Ofek, but does describe additional details regarding the motion inpainting process (Sections 4.2-4.5), such as a weighting function based on geometric and color differences between pixels (Equation 15) that could also read on the claimed cost function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-9 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires determining a pixel of interest in a current frame, obtaining a set of nearby frames, identifying a set of pixels that correspond to the pixel of interest from the set of nearby frames, determining a distribution for the set of pixels and, as a result of determining the distribution, determining that the distribution is within a threshold.  This generally corresponds to Fig. 8 and the related description at paragraphs [75]-[81] in the original disclosure.
Claim 1 has been amended to additionally require “computing a cost of the set of pixels, wherein the cost comprises a quality of the set of pixels, and wherein the cost also comprises a color difference between a color of a candidate replacement pixel of the set of pixels and colors of pixels in the set of nearby frames”.  This generally corresponds to step 708 of Fig. 7 and the related description at paragraphs [71]-[74] of the original disclosure.
Claim 1 has been further amended to require determining a replacement pixel (a) “as a result of determining that the distribution is within the threshold” and (b) “a result of computing the cost of the set of pixels”.
The amendments to claim 1 lack adequate support in the specification for at least the following reasons.
Figures 7 and 8 describe different techniques for replacing a pixel in an image.  They illustrate two different examples of removing objects and characters from a scene in a video (e.g., [22]-[23]).  They are different embodiments.  There is no disclosure of a single embodiment that includes the steps of Figure 8 and also includes step 708 of Figure 7.  Accordingly, the specification does not reasonably convey that to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of a method that combined both distribution thresholding and cost function calculating techniques as required by amended claim 1.
Furthermore, no portion of the original specification describes determining a replacement pixel both (a) “as a result of determining that the distribution is within the threshold” and (b) “a result of computing the cost of the set of pixels”.  For example, [74] describes determining “a candidate replacement image for a pixel” by finding a lowest combined cost function value, but makes no mention of determining a distribution, determining whether that distribution is within a threshold, and using such determinations to select a replacement pixel.  In another example, [80]-[81] describe thresholding a distribution of candidate pixels and replacing a pixel of interest with a candidate pixel, but make no mention of computing a cost comprising a quality and a color difference and using that cost to select the replacement pixel.  Accordingly, the specification does not reasonably convey that to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of a method that combined both distribution thresholding and cost function calculating techniques as required by amended claim 1.
Claims 21 and 22 recite similar limitations and therefore also fail to comply with the written description requirement of 35 U.S.C. 112(a) for substantially the same reasons as claim 1.  Claims 2-9 and 23 depend from claim 1, which means they include the inadequately described features of claim 1, and therefore also fail to comply with the written description requirement of 35 U.S.C. 112(a) for substantially the same reasons as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-9 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Ofek’ (US 2006/0257042 A1).
Regarding claim 1, Ofek teaches a computer-implemented method (e.g. Figures 2 and 18), for processing images, comprising:
determining, for a current frame of a plurality of frames, a pixel of interest, the pixel of interest to be replaced (e.g. [0050], video frame has missing area due to video stabilization; e.g. [0064], alternatively or additionally, video frame has missing area due to artifact removal; These missing areas are sets of pixels of interest to be replaced – i.e. each pixel                                 
                                    
                                        
                                            p
                                        
                                        
                                            t
                                        
                                    
                                
                             in the quantitative description at [0083] et seq. is a pixel of interest to be replaced);
obtaining, from the plurality of frames, a set of nearby frames ([0051], a predetermined number of neighboring frames is obtained);
identifying, from the set of nearby frames, a set of pixels corresponding to the pixel of interest, wherein candidate pixels of the set of pixels are determined based on a geometric alignment of the set of nearby frames with the current frame ([0051], pixels of neighboring frames are warped to missing image areas of current frame; The warping is a geometric alignment of the set of nearby frames with the geometry of the current frame; e.g. [0088]-[0089], the warping identifies a set of pixels from neighboring frames that overlap with and correspond to a missing pixel of interest from the current frame);
determining a distribution for the set of pixels ([0088]-[0089], set of values of each of the overlapping pixels is determined; This is a distribution for the set of pixels);
as a result of determining the distribution, determining that the distribution is within a threshold ([0089], test of variance against threshold T);
computing a cost of the set of pixels ([0091], equation 6, alignment error                                 
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                             is a cost), wherein the cost comprises a quality of the set of pixels ([0091], equation 6, the value of the summation indicates alignment error, which indicates spatial proximity and quality of a frame and the pixels it contains; This interpretation of “quality” is consistent with [73] of the specification, as filed), and wherein the cost also comprises a color difference ([0091], equation 6, subtraction) between a color of a candidate replacement pixel of the set of pixels ([0091], equation 6,                                 
                                    
                                        
                                            I
                                        
                                        
                                            t
                                        
                                    
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            ) and colors of pixels in the set of nearby frames ([0091], equation 6,                                 
                                    
                                        
                                            I
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    t
                                                
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                             
                                            
                                                
                                                    p
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                            );
as a result of determining that the distribution is within the threshold ([0090], if distribution is within the range of values defined by threshold as being inconsistent – i.e. the “otherwise” condition in equation 5 – then the next phase including motion-based inpainting described at [0091] et seq. is performed) and a result of computing the cost of the set of pixels ([0091], the cost is used to determine priority of nearby frames for motion-based inpainting processing, with nearer frames having higher priority and therefore being processed first), determining a replacement pixel ([0102], replacement pixel values are determined according to equation 8 while iterating over the set of nearby frames); and
generating a stitched image from the current frame, wherein the pixel of interest is replaced with the replacement pixel ([0102], applying equation 8 results in a stitched image where a previously missing pixel of interest has been replaced by a replacement pixel).
Regarding claim 2, Ofek discloses the computer-implemented method of claim 1, and Ofek further discloses that the distribution is weighted ([0089], in the calculation of variance, the pixel value distribution is uniformly weighted – i.e. each pixel value is given an equal weight).

Regarding claim 4, Ofek discloses the computer-implemented method of claim 1, and Ofek further discloses that the distribution is uniform ([0089], in the calculation of variance, the pixel value distribution is uniformly weighted – i.e. each pixel value is given an equal, uniform weight).

Regarding claim 6, Ofek discloses the computer-implemented method of claim 1, and Ofek further discloses that the geometric alignment comprises processing a camera projection matrix for each frame (Ofek performs geometric alignment by processing a homography matrix                                 
                                    T
                                
                             for each frame – [0068]-[0071]; A homography matrix is a camera projection matrix where all points are assumed to line on a plane; Accordingly, Ofek uses a camera projection matrix).

Regarding claim 8, Ofek discloses the computer-implemented method of claim 1, and Ofek further discloses that the geometric alignment comprises aligning using optical flow (Figure 2, motion is estimated at 204 before frame completion at 208; Figure 3, motion estimation includes both global and local motion estimation; [0072]-[0074], local motion estimation includes aligning using optical flow) and warping the frames into position (e.g. [0051], [0088]).
Regarding claim 9, Ofek discloses the computer-implemented method of claim 1, and Ofek further discloses that the geometric alignment comprises using projections based on approximate geometry and camera parameters ([0068]-[0071], alignment is based on global motion estimation, which uses projections based on matrix T, which accounts for approximate geometry of camera capture position parameters for the images).

Regarding claim 21, Examiner notes that the claim is directed to a computer system for processing digital video, the computer system comprising: at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to perform operations that are substantially the same as steps of the method of claim 1.
Ofek discloses the method of claim 1.
Ofek further discloses implementing its method as a computer system for processing digital video (e.g. Fig. 18), the computer system comprising: at least one processor (Fig. 18, processors 1804); and a computer-readable medium storing instructions, which when executed by the at least one processor, causes the computer system to perform the method (e.g. [0131]-[0134], Fig. 18, 1806, 1810, 1812, 1816, 1818, 1820, and/or 1824).
Therefore, claim 21 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ofek for substantially the same reasons as claim 1.

Regarding claim 22, Examiner notes that the claim is directed to a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to perform operations that are substantially the same as steps of the method of claim 1.
Ofek discloses the method of claim 1.
Ofek further discloses implementing its method as a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to perform the method (e.g. [0131]-[0134], Fig. 18, 1806, 1810, 1812, 1816, 1818, 1820, and/or 1824).
Therefore, claim 22 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ofek for substantially the same reasons as claim 1.

Regarding claim 23, Ofek discloses the method of claim 1, and Ofek further discloses a non-transitory carrier medium carrying image data that includes pixel values generated according to the method of claim 1 ([0131]-[0134], system of Fig. 18 includes various memories – e.g. RAM 1810 – holding data that are being operated on by the processor, which would include image data generated according to the method being executed by the processor; These memories fall within the scope of a “non-transitory carrier medium”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek applied above, and further in view of ‘Rittler’ (“Depth-guided Disocclusion Inpainting for Temporal Consistent Virtual View Synthesis,” 2014).
Regarding claim 3, Ofek teaches the method of claim 1.
Ofek identifies a distribution of pixel values that overlap a pixel of interest to be replaced ([0088]-[0089]) and uses a median of the distribution as a replacement value for the pixel of interest ([0089]).
Ofek does not teach that the distribution is Gaussian.
However, Rittler does teach techniques for selecting a replacement value for a missing pixel of interest based on a distribution of overlapping pixel values (Section 3.9.3).  Ritter teaches that one known technique is to use a median of the distribution as a replacement value (Section 3.9.3, third paragraph), but that this technique suffers from drawbacks such as seam artifacts and high computational expense (Section 3.9.3, third and fourth paragraphs).  Rittler further teaches that a mean can be used instead of a median in order to reduce the computational expense, but that this introduces undesirable blurring artifacts (Section 3.9.3, fourth paragraph).  Rittler teaches that an alternative technique is to apply Gaussian weighting to the distribution, such that values closer to the pixel of interest are given greater weight (Paragraph spanning pages 45-47).  Rittler teaches that this technique significantly reduces the artifacts caused by median and mean filtering (Section 3.9.3, last sentence).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ofek with the Gaussian distribution of Rittler in order to improve the method with the reasonable expectation that this would result in a method that calculated replacement pixel values with reduced artifacts and lower computational burden.  This technique for improving the method of Ofek was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rittler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ofek and Rittler to obtain the invention as specified in claim 3.	


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek as applied above, and further in view of ‘Mishra’ (“High Fidelity Inpainting for Critical Applications using Image Fusion,” 2007).
Regarding claim 5, Ofek teaches the method of claim 1.
Ofek does not teach determining, for a second image, a spatially-varying gain, wherein the spatially varying gain varies over pixels of the second image.
However, Mishra does teach techniques for video inpainting that include determining, for a second image, a spatially-varying gain, wherein the spatially-varying gain varies over pixels of the second image (Sec. 2.3, scaling with gain                         
                            m
                        
                     is applied only in unmasked regions of the second image; Masked regions are not adjusted – i.e. have unity gain; At least because the gain varies between masked spatial regions and unmasked spatial regions, the gain is spatially-varying).
Mishra teaches that changes in illumination conditions or camera gain settings can cause undesirable, abrupt changes in illumination within inpainted regions, but that its techniques solve this problem (Paragraph spanning pages 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ofek with the spatially-varying gain of Mishra in order to improve the method with the reasonable expectation that this would result in a method that had improved resilience to illumination or camera gain changes, thereby advantageously avoiding abrupt changes in illumination within inpainted regions.  This technique for improving the method of Ofek was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mishra.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ofek and Mishra in order to obtain the invention as specified in claim 5.	

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek as applied above, and further in view of ‘Bodensteiner’ (“Monocular Camera Trajectory Optimization using LiDAR Data,” 2011).
Regarding claim 7, Ofek teaches the method of claim 6.
Ofek notes one exemplary technique that can be used t estimate projective transformations between frames ([0070]), but does not teach obtaining a camera projection matrix from a LIDAR scan of a scene.
However, Bodensteiner does teach that a LIDAR scan of a scene can be used to obtain a projection matrix of a camera (Sec. 3.1).
Ofek determines correspondences by making a 2D perspective transformation assumption ([0069], assumes that transformation can be described by a homography) – i.e. rather than knowing underlying scene geometry of the camera images, it simply assumes that the scene is perfectly planar.  While this simplifies the calculations, it will also cause errors for any real-world scene that does not satisfy the homography assumption.
By contrast, Bodensteiner teaches that determining camera projection matrices using LIDAR scans “allows for accurate evaluation of local feature correspondences, since we now have knowledge about the underlying scene geometry of the camera images” (Sec. 3.1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ofek with the LIDAR-based projection matrix determination of Bodensteiner in order to improve the method with the reasonable expectation that this would result in a method that made use of underlying scene geometry, rather than assuming planar geometry, in determining its image transformations, thereby relaxing assumptions and improving the applicability of its global motion estimation to real-world, non-planar scenes.  This technique for improving the method of Ofek was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bodensteiner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ofek and Bodensteiner to obtain the invention as specified in claim 7.	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Matsushita’ (“Full-Frame Video Stabilization with Motion Inpainting,” 2006)
Authored by inventors of previously-cited ‘Ofek’ reference
Largely mirrors the disclosure of Ofek, but does provide some additional details regarding motion inpainting of pixels – Sections 4.2-4.5
Teaches a weighting function based on geometric distance of pixels (a quality metric) and color difference between pixels – Equation 15

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669